Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 05/03/2021 is acknowledged.
Claim 20 is withdrawn from consideration as being directed to a nonelected invention.  However, the examiner suggests amending claim 20 to be commensurate in scope with the elected invention for possible rejoinder.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 11, 13-15, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (2013/0129940) in view of Chatterjee et al. (2018/0148833).
Xiao discloses an organoaminosilane precursor (title) which can be used to deposit silicon containing films (abstract) such as silicon oxide, silicon nitride, etc. by introducing said precursor  and an oxidizing agent in a deposition chamber (0011).  A substrate is provided in a reactor, followed by the introduction and purge of an organoaminosilane precursor (0018-0020) followed by the introduction and purge of an oxygen source (0021-0022).  In one embodiment, silicon oxycarbide films were deposited via ALD using N-isopropylcyclohexylaminosilane and ozone (0152).  However, the reference fails to teach the appropriate precursor.
Chatterjee teaches a method for depositing flowable silicon containing films (title) such as silicon oxycarbide and silicon oxynitride (0023).  The precursors can be silane, disilane, trisilane, tetrasilane, pentasilane, dodecachlorotetrasilane, or dodecachloropentasilane precursor or mixtures thereof (0030 and Figure 3).  It would have been obvious to utilize the precursor of Chatterjee in the process of Xiao with the expectation of success because Chatterjee teaches the use of different precursors to form a silicon containing film.
Regarding claim 2, Xiao teaches a plasma (0088) and purging (0086).

Regarding claim 4, Xiao teaches a direct plasma (0088).
Regarding claim 5, Xiao teaches nitrogen plasma (0085).
Regarding claim 7, Xiao teaches silicon (0030 and Figure 3).
Regarding claim 8, Xiao teaches an amine (Tables I and II) 
Regarding claim 9, Xiao teaches a dimethyl amine (p.9 Table 1 col.2).
Regarding claim 11, Xiao teaches a dielectric constant of 6 or less (0133).
Regarding claim 13, Xiao teaches purging the chamber (0098, 0147) where the substrate is located (0018)
Regarding claim 14, Xiao teaches argon, nitrogen, and helium as purge gases (0086).
Regarding claim 15, Xiao teaches a thickness of 10 to 100A (1 to 10 nm) (0038).

In independent claim 17, the applicant requires a silicon precursor and an oxidant to form SiOC.  Xiao teaches of forming silicon oxycarbide films via ALD using N-isopropylcyclohexylaminosilane and ozone (0152) while Chatterjee teaches the appropriate precursor (0030 and Figure 3).
Regarding claim 19, Xiao teaches a dielectric constant of 6 or less (0133).

Claims 6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (2013/0129940) and Chatterjee et al. (2018/0148833) and further in view of Aoki et al. (2016/0079386).  The combination of Xiao/Chatterjee fails to teach an alcohol.
Aoki teaches a method of producing a semiconductor wafer (title) in which an insulating layer is formed by ALD by supplying an oxidant such as alcohol (0096).  It would have been 
Regarding claim 18, Aoki teaches an alcohol (0096).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (2013/0129940) and Chatterjee et al. (2018/0148833) and further in view of Antonelli et al. (2016/0111288).  The combination of Xiao/Chatterjee fails to teach the claimed silicon precursor.
Antonelli teaches a method of repairing damaged low-k dielectric films (abstract) using a silicon precursor such as 1,1,3,3-tetramethyl-1,3 –disiletane (0054-0059).  It would have been obvious to utilize the disiletane in the combination with the expectation of success because Antonelli teaches of using disiletane as a silicon precursor.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (2013/0129940) and Chatterjee et al. (2018/0148833) and further in view of Hopkins et al. (2018/0065995).  The combination of Xiao/Chatterjee fails to teach the claimed density.
Hopkins teaches a nanocomposite silicon oxygen carbon material (title) in which a SiOC nanocomposite has a density of 2.0 g/cc.  It would have been obvious to make a SiOC having a density of 2/0 g/cc in the combination depending on the desired final product because Hopkins teaches that SiOC has a density of 2.0 g/cc.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (2013/0129940) and Chatterjee et al. (2018/0148833) and further in view of Ching et al. (2017/0084714).  The combination of Xiao/Chatterjee fails to teach a spacer film
Ching teaches a semiconductor structure with multi spacer (title) in which a spacer layer is made of SiOC (0027).  It would have been obvious to use the SiOC layer of the combination as a spacer layer because Ching teaches of using same as a spacer layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        05/20/2021